Citation Nr: 0425793	
Decision Date: 09/20/04    Archive Date: 09/29/04	

DOCKET NO.  02-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability. 

2.  Entitlement to an increased rating for anal fissure, 
postoperative status, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
VARO in Louisville, Kentucky, that denied service connection 
for a bipolar disorder and increased from 10 percent to 
30 percent disabling, the rating for the veteran's anal 
fissure, postoperative status, effective September 25, 1998.  

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

A review of the evidence of record discloses that the veteran 
was last accorded an examination of the rectum and anus by VA 
in March 2001.  At that time, it was indicated there was no 
direct objective evidence of fecal leakage or incontinence at 
the time of the examination.  However, at  the time of a 
hearing before the decision review officer at the Louisville 
RO in November 2002, the veteran  testified that he 
experienced incontinence or bowel movements "anywhere from 3 
to 7 times a day."  (Transcript, page 3.)  Further, in a 
communication from the veteran received in 2003, the veteran 
essentially argued that he had uncontrolled bowel movements 
and continuous leakage.  Disagreement has been expressed with 
a notation on a July 11, 2001, outpatient visit that he 
reported he sometimes went 5 to 6 days without a bowel 
movement and only had leakage during that time.  The veteran 
claims that what should have been reported was that he has 
"extensive leakage continuously and fairly frequent 
involuntary bowel movements."  In view of these allegations 
that the disability has worsened since the examination in 
March 2001, the Board believes that a more current 
examination would be helpful.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997), in which it was held that VA 
should have scheduled the appellant for another audiology 
examination where the appellant complained of increased 
hearing loss two years after the last examination.  

With regard to the claim for service connection for a chronic 
acquired psychiatric disorder, a review of the record 
discloses contradictory opinions as to the etiology of the 
veteran's psychiatric disorder, variously diagnosed.  
Recently, the psychiatric diagnoses have included post-
traumatic stress disorder (PTSD).  However, this matter has 
not been developed by the RO.  With regard to a bipolar 
disorder, there are conflicting opinions as to its etiology.  
A board of two VA psychiatrists reviewed the claims file and 
examined the veteran in early 2003.  It was their opinion 
that there was no objective evidence to indicate a worsening 
of the veteran's psychiatric symptomatology based on his 
"claimed" leakage.  On the other hand, there are comments 
such as one from the veteran's principal treating 
psychiatrist in November 2001 that he believed the "fecal 
incontinence would have to be regarded as having a 
significant negative impact on the mood disorder."  

The Board also observes that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The VCAA letter the veteran 
was provided was dated in February 2001.  Recent case law, 
primarily Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002) indicates that a letter addressing the VCAA must be 
very specific as to what evidence VA has and exactly what 
evidence the veteran himself needs to provide.  In this case, 
the notification to the veteran has not met the standards 
required under the Quartuccio and Charles' cases.  Therefore, 
this violation of due process must be addressed before the 
Board can move forward with the claims.

In view of the foregoing, the Board believes that further 
development from both a procedural and substantive standpoint 
is in order and the case is REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for his sphincter and rectal problems and 
psychiatric symptomatology since 2003.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file, any 
medical records identified that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any records 
identified by the veteran, it should 
inform the veteran and his representative 
of this and ask them to provide copies of 
any outstanding medical records.

3.  Thereafter, the veteran should be 
scheduled for an examination by a 
physician knowledgeable in genitourinary 
disorders for the purpose of determining 
whether he meets the criteria for a 
higher rating for impairment of his bowel 
or sphincter control.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  
After a review of the claims file, the 
examiner should indicate whether the 
veteran's service-connected disorder is 
best characterized as being manifested by 
leakage (if any) that is (a) constant or 
(b) occasional; by leakage, that is (a) 
moderate or (b) extensive; or by 
involuntarily bowel movements that are 
(a) occasional or (b) fairly frequent.  
The examiner should also indicate whether 
the condition necessitates the wearing of 
a pad; and whether there is complete loss 
of sphincter control.  The complete 
rationale for any opinion expressed 
should be provided.

4.  The RO should also schedule the 
veteran for a psychiatric examination by 
an appropriate specialist who has not 
previously examined him for the purpose 
of determining the nature and etiology of 
any psychiatric disorder, including a 
bipolar disorder and PTSD, that may be 
present.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All appropriate 
studies are to be performed.  The 
examiner should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disorder found to be present.  
Based on a review of the medical records 
and examination findings, a diagnosis 
should be made for any pathology found.  
Whatever psychiatric disorder is 
diagnosed, the examiner should express an 
opinion with complete rationale as to its 
etiology.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for 
increased ratings for anal fissure, 
postoperative status, and service 
connection for a chronic acquired 
psychiatric disability.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case that contains 
notice of all relevant laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examinations requested in this REMAND are deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report of any scheduled examination 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

 


